GERALDC.MMIi                  Aunnnr   as. TEXAIW       Maroh 27, 1939




       Mr. E. R. I;lndlay
       qlief C+-k
       Rouse t$ Reprssentatiws
       Austin,Texas

       DearMr.Lindley:                    opinion   No. o-547
                                          Rer QueI.iflo&lon'of
                                                             voters for
                                              eleotionto amend Constitu-
       ..                                     tion.

                  Reoeipt~lir
                            aakimwledgedof your letterof this $ats enolosing
       a 06~~oP-Roti.SimpleResolutionlb 186, wh%oh resolutionrequestsan
       Opinionof;this~Oepartmsnt upon the questionwhetheronly tax peysm who
       have riindijred
                     propSty fbr taxation,and are otheimisequalified,CPII'
       vote in-the proposedsleotionon the Constitutional Pmendmnt provided~
       for 3n-joikt%esoluk~o:on-‘ND.:~
                                  18 if it is sulmfttsdtothe'peopler~:The
       resolutionrequestingthe opinionatatesthat under krtiole 8,~Seotlon
       Sa of the &m?titutionthsla is a very seriousquo&Ion as to whc~muld
       be entiUIedto vote, if said'Constitutlona1amendmentis suhnittedto
       the pooplo,Inview of the fast that the propped amendmentprovidesfor
       certaintaxes.
..~.              .&Mole 17 of_fhe Constitutionprovidesthat muendmnts to the
        Condtiitriti~nm~impfopawd to be voted upon by the qualifiedeleotors
        for members of the bgislature.
                        -...~
                   ArEioli6, S?oSion2 of the Constitutionprovides'whoare
        q&fied    eleotdrstith~oertainrequiranwntfrand~alsoosrtainmstrlo-
        tions set out in reation1, none of nhioh requiresthe eleotorto own
        taxableprop*.                 .
                   ~I16iole8; &otion 3i ofthe Constitution  mentionedin the
        resolutionplearlyis not applioableto p &ate wide &s&ion, which
       his necessaryto amend%he Constitution,  but appliesonly to elections
        held by oouiitieaor mAdiv~sions named in said seotion. The only part
        of said'seotionwhich might be aonstrued~a8includingan electionby
        the state as a whole is that part of the seotionreading'pny member
        of counties.*'.Ilbdo not believe,however,that this provisionof the
        Constitution.nas 'intendedto inoludethe state a8 a ahole. Inultfis
                                                                        first
        plaoe,the Constitutionreoo&zes that there are oertainprovisionsof
        the Constitutionand laws Wioh authorizessWral'coui&iasto issue
        'bonds,suoh as &%iole 3;'Beotion52, whioh authorites'a9g nwber of
        adjoiningca&ies" to -issuebonds for certainparposes. In the next
        plPoei~we'believe fhat if it had bean the intentionof this provision
  Hon. E. R. Idndley,Page 2 (O-547)



of the Constitutionto make the phrase'any number of counties"mean
the State as a whole, it would have been easierfor the provisionto
have used the word "Staten.

           You am, therefore,advisedthat it is the opinionof this
Departmentthat all voters whD are qualifiedunder tbs provisionsof
A~%iols 6, Sections1 and 2 of the Constitution,
                                              are qualifiedto vote
on the proposedamendmentto the Constitution.

                                            Yoursvery truly




                                              k   Grady.ChaSler
                                                     .k3,ssistmt